EXHIBIT 4 FORM OF AGREEMENT AND PLAN OF REORGANIZATION THIS AGREEMENT AND PLAN OF REORGANIZATION (the “Agreement”) is made as of this day of , by and between Federated Insurance Series, a MASSACHUSETTS BUSINESS TRUST, with its principal place of business at 4000 Ericsson Drive, Warrendale, PA, 15086-7561 (the “TRUST”), with respect to its Federated Kaufmann Fund II (the “Acquiring Fund”), a series of the TRUST, and the Trust with respect to its Federated Mid Cap Growth Strategies Fund II, a series of the
